Exhibit 99.2 4Q 14 Financial Results Conference Call Forward Looking Statement This presentation contains express or implied forward-looking statements within the Private Securities Litigation Reform Act of 1995 and other U.S. Federal securities laws. These forward-looking statements include, but are not limited to, those statements regarding our growing presence in the local fleet vertical, anticipated orders from certain customers, the timing of pending U.S. federal rulemaking and the impact of the proposed rules on our business, our expectations regarding diversifying and strengthening our customer base and our future profitability. Such forward-looking statements and their implications involve known and unknown risks, uncertainties and other factors that may cause actual results or performance to differ materially from those projected. The forward-looking statements contained in this presentation are subject to other risks and uncertainties, including those discussed in the "Risk Factors" section and elsewhere in the company's annual report on Form 10-K for the year ended December 31, 2014 and in subsequent filings with the Securities and Exchange Commission. Except as otherwise required by law, the company is under no obligation to (and expressly disclaims any such obligation to) update or alter its forward-looking statements whether as a result of new information, future events or otherwise. 2 Presenters 3 Tali Dinar - Chief Financial Officer David Lucatz - Chairman of the Board and CEO Shai Lustgarten - CEO of Micronet Ltd. 4 Fourth Quarter Overview (in 000’s) ■ Strong revenue growth for quarter ■ 12.6% increase over previous year ■ Local fleet vertical becoming larger portion of sales ■ Largest MRM vertical ■ Significantly diversifying our customer base ■Achieved Non-GAAP net income for the three months ended December 31, 2014 of $521 ; clear path to enhanced profitability Strong Quarter, Strong Back Half of 2014 Transformative Realignment Progressing Well 6 ■ June 2014 acquisition establishedU.S.-based MRM Division of Micronet Inc. ■ Enables MICT to establish strong U.S. sales and operational base ■ Headquartered in Salt Lake City, UT ■ Significantly expanded and diversified customer base ■ Local presence enhances ability to capture new customers ■ Shifted sales focus to Local Fleet vertical; the largest MRM vertical ■ Contributed to record revenues in the back half of 2014 4Q 13 vs 4Q 14 Revenues MRM Solid contribution from both divisions Consolidated revenue grew 12.6% for the quarter MRM Sales Mix by Vertical 8 Growing Local Fleet Revenues FY 2013 Long Haul 77% Construction & Heavy Equipment 5% Construction & Heavy Equipment 27% Long Haul 35% Local Fleet 18% Local Fleet 38% Broadening Customer Diversity 9 FY 2014 FY 2013 % of MRM Division Customer C 2 % Customer B 3 % Others 12% Others 22% 10 Income Statement Highlights (in 000’s) Three Months Ended December Year Ended December 31, Revenues Cost of revenues Gross profit Gross profit margin 31% 33% 29% 37% Operating expenses: Research and development % of sales 6% 6% 8% 8% Selling and marketing % of sales 7% 2% 6% 3% General and administrative % of sales 19% 14% 18% 12% Amortization of intangible assets 93 Total operating expenses % of sales 35% 23% 35% 24% Net income (loss) attributable to MICT Basic and diluted income (loss) per share Weighted average common shares outstanding: Non-GAAP 11 Three Months Ended December 31, Year Ended December 31, GAAP net loss attributed to MICT Total amortization of acquired intangible assets 52 Change in fair value of call options and warrants Amortization of UTA's note discount and related expenses 6 67 Stock-based compensation 6 19 Expenses related to the purchase of business - - - Income tax-effect of above non-GAAP adjustments Total non-GAAP net income (loss) attributed to MICT Non-GAAP net income (loss) per diluted share Shares used in per share calculations GAAP net income (loss) per diluted share attributable to Micronet Enertec Technologies, Inc. Shares used in per share calculations Strong Balance Sheet 12 New Partnerships 13 Recent Contracts Micronet received a purchase order in the amount of $1.7 million from a leading U.S. based bulk material supply chain solutions company, for its TREQ-fully portable, rugged mobile tablets. Enertec Systems awarded two purchase orders from a global aerospace corporation, for an aggregateamount of more than$1.1 million. 14 ELD Mandate Opportunity §Drivers are required to keep records of hours of service (HOS) §Cannot drive over 11 hours per day §Required rest periods §Electronic Logging Devices (ELDs) connect to engine and replace paper logbooks §Law being put in place requiring ELDs 2015500,000 ELD equipped trucks 2017～2.6 Million trucks will require ELD Passed by congress Comment period closed Law enacted Law enforced July ‘12 June ‘14 Background Timeline* Market Opportunity* * Federal Motor Carrier Safety Administration: “Electronic Logging Devices and Hours of Service Supporting Documents”—March 2014 Looking Forward MRM §Local fleet market expected to grow 37% between 2014 and 20161 Aerospace/Defense •Continuing trend to rely on missile defense systemssupport a potential demand for our missile defense offerings §Continuing strong potential to our systems and products of our two divisions 1 Licht and Associates study (November 20, 2013) 15 Macro Trends Medium to Long Term 16 Thank You Q & A
